IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                   January 2013 Term
                                   _______________
                                                                           FILED
                                     No. 11-1203                       March 28, 2013
                                                                        released at 3:00 p.m.

                                   _______________                    RORY L. PERRY II, CLERK

                                                                    SUPREME COURT OF APPEALS

                                                                         OF WEST VIRGINIA

                             MOUNTAIN STATE COLLEGE,

                              Defendant Below, Petitioner


                                           v.

              SHERYL HOLSINGER, SANDRA R. CARPENTER AND

                             MARY J. YEATER,

                        Plaintiffs Below, Respondents


       ____________________________________________________________

                   Appeal from the Circuit Court of Kanawha County

                        The Honorable Tod J. Kaufman, Judge

                             Civil Action No. 98-C-1497


                             REVERSED AND REMANDED


       ____________________________________________________________

                                Submitted: March 5, 2013

                                 Filed: March 28, 2013


John Philip Melick, Esq.                        Bren J. Pomponio, Esq.
Richard Grady Ford, Esq.                        Daniel F. Hedges, Esq.
Jackson Kelly PLLC                              Mountain State Justice Inc.
Charleston, West Virginia                       Charleston, West Virginia
Counsel for the Petitioner                      Counsel for the Respondents


The Opinion of the Court was delivered PER CURIAM.
                              SYLLABUS BY THE COURT



              1.     “Where the language of a statute is clear and without ambiguity the

plain meaning is to be accepted without resorting to the rules of interpretation.” Syl. pt. 2,

State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).



              2.     “Extrinsic evidence of statements and declarations of the parties to

an unambiguous written contract occurring contemporaneously with or prior to its

execution is inadmissible to contradict, add to, detract from, vary or explain the terms of

such contract, in the absence of a showing of illegality, fraud, duress, mistake or

insufficiency of consideration.” Syl. pt. 1, Kanawha Banking & Trust Co. v. Gilbert, 131

W. Va. 88, 46 S.E.2d 225 (1947).



              3.     “Contract language is considered ambiguous where an agreement’s

terms are inconsistent on their face or where the phraseology can support reasonable

differences of opinion as to the meaning of words employed and obligations undertaken.”

Syl. pt. 6, State ex rel. Frazier & Oxley v. Cummings, 212 W. Va. 275, 569 S.E.2d 796

(2002).



              4.     “A court of equity is without jurisdiction to entertain a suit based on

an alleged fraudulent misrepresentation to the prejudice of the complaining party, where

the sole relief sought therein is the recovery of damages. In such a case the remedy of the


                                              i
injured party at law is plain, adequate and complete.” Syl. pt. 2, Lake O’Woods v.

Wilhelm, 126 W. Va. 447, 28 S.E.2d 915 (1944).



             5.     “Equity will not entertain a suit to recover damages for a fraud

which amounts to a tort remediable by an action at law for fraud and deceit.” Syl pt. 1,

Wilt v. Crim, 87 W. Va. 626, 105 S.E. 812 (1921).



             6.     “Where one person induces another to enter into a contract by false

representations which he is in a situation to know, and which it is his duty to know, are

untrue, he, in contemplation of law, does know the statements to be untrue, and

consequently they are held to be fraudulent, and the person injured has a remedy for the

loss sustained by an action for damages. It is not indispensable to a recovery that the

defendant actually knew them to be false.” Syl. pt. 1, Horton v. Tyree, 104 W. Va. 238,

139 S.E. 737 (1927).




                                           ii
Per Curiam:




              Petitioner Mountain State College, defendant below, appeals the July 20,

2011, amended judgment order of the Circuit Court of Kanawha County that granted

judgment in relevant part in favor of the respondents who were plaintiffs below and

graduates of the petitioner college’s legal assisting program. In its order, the circuit court

found that the enrollment agreement between the college and the respondents was

unconscionable and induced by unconscionable conduct. For the reasons that follow, we

reverse and remand this case to the circuit court for the entry of judgment as a matter of

law in favor of Mountain State College.


                I. FACTUAL AND PROCEDURAL BACKGROUND

              Petitioner Mountain State College (hereinafter “the college”) is a for-profit

community college located in Parkersburg, West Virginia.1 The respondents graduated

from the college’s legal assisting program with associate degrees. Respondent Sherry

Holsinger graduated in September, 1992. Respondents Sandra Carpenter and Mary

Yeater Murphy graduated in December, 1992. Prior to attending the college the

respondents were high school graduates and worked in low-wage jobs.




1
  The petitioner college is not to be confused with the former Mountain State University
located in Beckley, West Virginia.


                                              1

                In June, 1998, the respondents filed a complaint against the college and

several other parties.2 By the time the respondents’ case came to trial in the Circuit Court

of Kanawha County in May, 2010, the college was the only defendant remaining. The

gravamen of the respondents’ complaint was that the college induced the respondents to

enroll in the college’s legal assisting program by verbally guaranteeing legal assistant

jobs to the respondents after graduation.


                At trial, Respondent Sandra Carpenter testified that employees of the

college represented to her prior to enrollment that legal assistants would be in high

demand by the time she graduated, that she could make up to $40,000 a year in a legal

assistant position, and that the college’s job placement office placed 95% of graduates in

jobs. She further testified that after graduating she never obtained a legal assistant

position despite sending out 50 resumes and having one interview. Finally, she testified

that she now owes $42,319.00 in student loans.


                Respondent Sherry Holsinger also testified that a college employee

promised her there would be a great demand for legal assistants. According to Ms.

Holsinger, this employee told her that she would make between $24.00 and $27.00 an

hour as a legal assistant. She further testified that despite doing everything she was told to

do by the job placement office, she never received a position as a legal assistant. She

indicated that she is now in default on her student loan debt of $56,685.52. In addition,

2
    In April 1999, the respondents filed an amended complaint.


                                              2

Ms. Holsinger stated that despite her desire to work, she will not do so because the

federal government will garnish her wages. Finally, she stated that the government had

begun taking her income tax refunds as a result of her default in repayment of her student

loans.



                The third respondent, Mary Yeater Murphy, testified at trial that prior to

enrolling in the legal assistant program she spoke to a man named Chris in the college’s

admissions office who informed her that she could make between $30,000 and $40,000 a

year as a legal assistant. According to Ms. Murphy, Chris guaranteed that she would

receive a legal assistant position if she completed the college’s program, stating that she

would “fall into” a job as a result of the efforts of the college’s placement office. Ms.

Murphy further testified that Chris informed her of a survey conducted by the college

which showed that 95% of local attorneys would be looking to hire legal assistants. Ms.

Murphy explained that after her graduation, she received a list from the job placement

office with from 30 to 50 attorneys’ names on it. She sent out resumes to these attorneys

and conducted follow-up phone calls, but never received a job as a legal assistant.

According to Ms. Murphy, she actively sought a legal assistant position for about two

years after her graduation with no success. Finally, Ms. Murphy indicated that she now

owes between $27,933.16 and $45,000 in student loans.3

3
    Ms. Murphy’s testimony regarding the amount of her student loan is unclear.




                                             3

              After the respondents closed their case-in-chief, the college moved for

judgment as a matter of law. The circuit court granted the college’s motion with regard to

the respondents’ fraudulent inducement claims. The court indicated at that time that the

case “is [whittled] down to that unconscionability case. That’s the only thing going to the

jury.” Nevertheless, the circuit court permitted the jury to answer a special interrogatory

on the issue of equitable relief based on fraudulent inducement.



              In its defense, the college presented the testimony of several of its officials

who testified essentially that employees of the college did not guarantee jobs to students

in the legal assisting program during the period in question, and that the college assisted

its students in finding jobs after graduation.4




4
  Despite a pre-trial ruling by the circuit court that evidence of “educational malpractice”
would not be admissible at trial, the circuit court permitted the admission of such
evidence on the basis that the college’s witnesses “opened the door” regarding the quality
of the respondents’ education. The circuit court permitted the respondents to present the
testimony of Timothy Amos, a local real estate lawyer, who testified that in the late
1990’s, his law firm terminated the employment of two legal assistants who were
graduates of the college based on their insufficient skills. He further opined that the
college had a bad reputation in the local area for graduating people with insufficient
skills. The respondents also were allowed to present as a witness James Skidmore,
Chancellor and former Vice Chancellor of the State’s Community and Technical College
System, who testified that he had received complaints about the college’s legal assisting
program. According to Mr. Skidmore, he conducted an investigation of the college and
found that the college had misrepresented its legal assisting program. The circuit court
then permitted the parties to present rebuttal and surrebuttal testimony regarding, inter
alia, the quality of the college’s legal research materials.


                                                  4

              At the close of the evidence, the circuit court gave two special

interrogatories to the jury, one on unconscionable inducement and the other on fraudulent

inducement. The jury found that the college engaged in both unconscionable and

fraudulent inducement and recommended an award of $30,000 to each respondent in

restitution for the student loan debt incurred by each respondent. The jury further

recommended an award of $20,000 to each respondent in actual damages.



              In its judgment order, the circuit court found unconscionable inducement as

a matter of law. In its conclusions of law, the circuit court found as follows:

              5. The Court may declare any agreement unconscionable and
              unenforceable, “if the court as a matter of law finds: (a) The
              agreement or transaction to have been unconscionable at the
              time it was made, or to have been induced by unconscionable
              conduct, or (b) Any . . . part of the agreement to have been
              unconscionable at the time it was made.” W. Va. Code §
              46A-2-121(1).
              6. When there is a claim of an unconscionable contract, state
              law requires a full evidentiary presentation. See id. § 46A-2­
              121(2). Parties must be allowed to present evidence as to the
              contract’s commercial setting, purpose, and effect:

                     A determination of unconscionability must
                     focus on the relative positions of the parties, the
                     adequacy of the bargaining position, and the
                     existence of meaningful alternatives available to
                     the plaintiffs. A bargain may be unconscionable
                     if there is “gross inadequacy in bargaining
                     power, together with terms unreasonably
                     favorable to the stronger party. . . .” Gross
                     inadequacy in bargaining power may exist
                     where consumers are totally ignorant of the
                     implications of what they are signing, or where
                     the parties involved in the transaction include a
                     national corporate lender on one side and

                                              5
       unsophisticated, uneducated consumers on the
       other.

....
               Inasmuch as the evidence before the
       court suggests that the bargaining power of the
       plaintiffs may have been grossly inadequate and
       that the plaintiffs may not have had any
       meaningful alternative to obtaining loans from
       defendants, a question of fact exists as to
       whether the transactions were unconscionable.

Hager v. American Gen. Fin., Inc., 37 F.Supp.2d 778, 786-87
(S.D.W. Va. 1999) (citations omitted); see also Knapp v.
American Gen. Fin., Inc., 111 F.Supp.2d 758, 764-65
(S.D.W. Va. 2000 (summary judgment inappropriate).
7. The disparity of bargaining positions in this situation was
nearly identical to a circumstance the Supreme Court of
Appeals of West Virginia concluded was “grossly unequal.”
See Arnold v. United Cos. Lending Corp., 204 W. Va. 229,
236, 511 S.E.2d 854, 861 (1998).
8. The Court CONCLUDES the loan was induced by
unconscionable conduct due to the following:
       (a) The initial misrepresentation that there would be a
great demand for paralegal jobs in the Parkersburg area; and
       (b) The misrepresentations that the Defendant would
place students in jobs as paralegals;
9. The Court CONCLUDES that the agreement for
enrollment was so one-sided insofar as the Defendant
received the significant tuition from the Plaintiffs but
provided no educational or job placement services in return.
[T]he agreement was so one sided that it shocks the
conscience of the Court.
10. Having concluded that the loan was induced by
unconscionable conduct, the Court CONCLUDES that the
agreements were unenforceable as a matter of law.
11. Each Plaintiff is entitled to restitution of $30,000 on their
student loans.
12. Each Plaintiff is entitled to actual damages in the amount
of $20,000.




                               6

              The college’s subsequent motion for judgment as a matter of law or, in the

alternative, motion for a new trial was denied in relevant part by the circuit court in its

July 20, 2011, amended judgment order.5



                             II. STANDARD OF REVIEW

              The college appeals the circuit court’s denial of its motion for judgment as

a matter of law. We have held that “[t]he appellate standard of review for an order

granting or denying a renewed motion for a judgment as a matter of law after trial

pursuant to Rule 50(b) of the West Virginia Rules of Civil Procedure [1998] is de novo.”

Syl. pt. 1, Fredeking v. Tyler, 224 W. Va. 1, 680 S.E.2d 16 (2009). We further have

elaborated concerning our standard of review that

              [w]hen this Court reviews a trial court’s order granting or
              denying a renewed motion for judgment as a matter of law
              after trial under Rule 50(b) of the West Virginia Rules of Civil
              Procedure [1998], it is not the task of this Court to review the
              facts to determine how it would have ruled on the evidence
              presented. Instead, its task is to determine whether the
              evidence was such that a reasonable trier of fact might have
              reached the decision below. Thus, when considering a ruling
              on a renewed motion for judgment as a matter of law after
              trial, the evidence must be viewed in the light most favorable
              to the nonmoving party.

Id. at Syl. pt. 2. Guided by this standard, we now consider the matter before us.

5
  In the circuit court’s July 20, 2011, amended judgment order and stay of execution
pending appeal, the court granted relief to the college solely in ruling that the
prejudgment interest on tuition awarded in its original judgment order was already
included in the $30,000 in restitution. In all other respects, the circuit court denied the
college’s motion for judgment as a matter of law.


                                             7

                                    III. DISCUSSION


                 1. Applicability of Consumer Credit Protection Act

              The college asserts error in the circuit court’s finding that the college

violated W. Va. Code § 46A-2-121 (1996), which is part of the West Virginia Consumer

Credit and Protection Act (“the Act”). The circuit court did not make a specific finding

that the Act applies to this case but apparently presumed the Act’s applicability in ruling

that the college violated W. Va. Code § 46A-2-121. It is the college’s position that the

Act applies only to creditors and that the college is not a creditor under the facts of this

case.



              The respondents counter that W. Va. Code § 46A-2-121(1) expressly

applies “to a transaction which is or gives rise to a consumer credit sale.” The

respondents posit that the transaction at issue, which is the enrollment agreement, clearly

falls under the definition of consumer credit sale in W. Va. Code § 46A-1-102(13)(a)

(1996), which provides:

              (13)(a) Except as provided in paragraph (b), “consumer credit
              sale” is a sale of goods, services or an interest in land in
              which:
              (i) Credit is granted either by a seller who regularly engages
              as a seller in credit transactions of the same kind or pursuant
              to a seller credit card;
              (ii) The buyer is a person other than an organization;
              (iii) The goods, services or interest in land are purchased
              primarily for a personal, family, household or agricultural
              purpose;
              (iv) Either the debt is payable in installments or a sales
              finance charge is made; and


                                             8

              (v) With respect to a sale of goods or services, the amount
              financed does not exceed forty-five thousand dollars or the
              sale is of a factory-built home as defined in section two [§ 37­
              15-2], article fifteen, chapter thirty-seven of this code.
              (b) “Consumer credit sale” does not include a sale in which
              the seller allows the buyer to purchase goods or services
              pursuant to a lender credit card or similar arrangement.

The respondents assert that the college is the seller of services that are financed by credit

– specifically student loans. The respondents explain that they signed an enrollment

agreement expressly stating that they would obtain student loans to pay their tuition, and

that this agreement otherwise meets the requirements of a consumer credit sale in the

above quoted code section. The respondents conclude that the college’s enrollment

agreement falls under the Act’s definition of a consumer credit sale.



              Upon close examination of the definition of a consumer credit sale in W.

Va. Code § 46A-1-102(13), this Court concludes that the enrollment agreement between

the respondents and the college does not constitute a consumer credit sale. A basic rule

in determining the meaning of a statute is “[w]here the language of a statute is clear and

without ambiguity the plain meaning is to be accepted without resorting to the rules of

interpretation.” Syl. pt. 2, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968). We

believe that the language of W. Va. Code § 46A-1-102(13) is clear and unambiguous.



              The code section provides in part that a “‘consumer credit sale’ is a sale . . .

of services . . . in which: (i) Credit is granted either by a seller who regularly engages as a

seller in credit transactions of the same kind or pursuant to a seller credit card[.]” By its

                                              9

plain terms, to constitute a consumer credit sale, credit is granted to the consumer by a

seller who regularly engages in credit transactions of the same kind or pursuant to a seller

credit card. See also Black’s Law Dictionary 1454 (9th ed. 2009) (defining “consumer

credit sale” as “[a] sale in which the seller extends credit to the consumer.”). In the

instant case, credit was not granted to the respondents by the college, which is the seller

of education services, nor did the college grant credit to the respondents pursuant to a

seller credit card. Instead, credit was granted to the respondents in the form of student

loans by parties no longer involved in this case. To put it simply, the college as the seller

of education services did not extend credit to the respondents for the payment of those

services. As a result, the enrollment agreement between the respondents and the college

does not meet the definition of a consumer credit sale under W. Va. Code § 46A-1­

102(13)(a)(i). Accordingly, the respondents do not have cognizable causes of action for

unconscionability and inducement by unconscionable conduct pursuant to W. Va. Code §

46A-2-121, and the circuit court’s ruling to the contrary constitutes error.



                       2. Unconscionability as a Contract Action

              Another issue raised by the college is that the circuit court erred in finding

the enrollment agreement between the college and respondents unconscionable under our

common law of contracts.6 The college posits that the enrollment agreement contained no


6
  Interestingly, the respondents brought an unconscionability claim against the college as
a stand-alone action and not in response to a claim for breach of contract.
Unconscionability generally is considered to be an affirmative defense to a claim for
(continued . . .)
                                             10

guarantee of employment and, as a result, there was no evidence that the agreement was

unconscionable. Further, the college avers that extrinsic evidence of a job guarantee was

not admissible and was not part of the written enrollment agreement. The respondents

reply that they properly prevailed on three contract actions below: unconscionability, lack

of consideration,7 and inducement by unconscionable conduct. They further contend that

extrinsic evidence of the terms of the enrollment agreement was admissible because the

agreement was ambiguous, and the extrinsic evidence was admitted to show fraud and

lack of consideration.



              The parties do not dispute that the written enrollment agreement between

the respondents and the college does not contain a promise of job placement. Rather, the

circuit court’s finding of unconscionability is based on evidence of the verbal promises of

job placement allegedly made by representatives of the college. Therefore, the




breach of contract. See State ex rel. Johnson Controls, Inc. v. Tucker, 229 W. Va. 486,
729 S.E.2d 808 (2012) (describing unconscionability as a contract defense); State ex rel.
Richmond Am. Homes of W. Va., Inc. v. Sanders, 228 W. Va. 125, 717 S.E.2d 909 (2011)
(same); State ex rel. Anstey v. Davis, 203 W. Va. 538, 509 S.E.2d 579 (1998)
(charactering lack of consideration as a defense); Dieter Engineering Serv., Inc. v.
Parkland Dev., Inc., 199 W. Va. 48, 483 S.E.2d 48 (1996) (same).
7
  With regard to the respondents’ claim that they prevailed on a lack of consideration
claim, we note that the circuit court did not send an interrogatory to the jury on the issue
of lack of consideration. In addition, while the circuit court found a lack of consideration
as part of its unconscionability analysis in its judgment order, it did not conduct a
separate analysis regarding a lack of consideration. Further, as noted previously, the
circuit court indicated at trial that the case was limited to the issue of unconscionability.


                                             11

correctness of the circuit court’s ruling on this issue hinges on whether extrinsic evidence

was properly admitted to add to the terms of the written enrollment agreement.



              The respondents assert that extrinsic evidence of job guarantees properly

were admitted on three grounds: to show that the written agreement is ambiguous, to

show fraud, and to show a lack of consideration. It has long been our law that

              [e]xtrinsic evidence of statements and declarations of the
              parties to an unambiguous written contract occurring
              contemporaneously with or prior to its execution is
              inadmissible to contradict, add to, detract from, vary or
              explain the terms of such contract, in the absence of a
              showing of illegality, fraud, duress, mistake or insufficiency
              of consideration.

Syl. pt. 1, Kanawha Banking & Trust Co. v. Gilbert, 131 W. Va. 88, 46 S.E.2d 225

(1947).



              First, the respondents contend that the circuit court properly admitted

extrinsic evidence of verbal promises of job placement because the enrollment agreement

is ambiguous. According to the respondents, the enrollment agreement is ambiguous

because it is silent regarding the guarantee of job placement which the respondents posit

is a material term of the agreement.8 Under our law, “[c]ontract language is considered

ambiguous where an agreement’s terms are inconsistent on their face or where the

8
  The respondents cite the testimony of a college representative that job placement was
the primary purpose of enrollment at the college.




                                            12

phraseology can support reasonable differences of opinion as to the meaning of words

employed and obligations undertaken.” Syl. pt. 6, State ex rel. Frazier & Oxley v.

Cummings, 212 W. Va. 275, 569 S.E.2d 796 (2002). The respondents failed to show that

the enrollment agreement is inconsistent on its face or that parties can have reasonable

differences in construing the terms of the agreement. Moreover, the fact that the

agreement does not address job placement does not make it ambiguous. Generally, “[a]

contract that is silent as to a point is not ambiguous in that regard; the question presented

by such silence is determination of the effect of the contract rather than interpreting its

language, and the trier of fact may not make such a determination.” 17B C.J.S. Contracts

§ 1052 (2013) (footnote omitted). A guarantee of job placement to college graduates is

not a provision that generally appears in a college enrollment agreement, and its absence

from the agreement at issue did not render the agreement ambiguous. Consequently,

because the enrollment agreement is not ambiguous, extrinsic evidence was not

admissible to aid in its construction.



              Second, the respondents contend that extrinsic evidence of a verbal promise

of job placement was admissible below to show fraud. However, the circuit court granted

the college’s motion for judgment as a matter of law on the fraud claim during the trial.

Thus, extrinsic evidence was not admissible to show fraud.



              Finally, the respondents aver that extrinsic evidence was admissible to

show a lack of consideration. We disagree. There was no finding below that the written

                                             13

enrollment agreement lacked consideration on its face. Absent such a finding, extrinsic

evidence of additional consideration was not admissible to supplement the terms of the

written enrollment agreement. Therefore, we conclude that the circuit court erred in

ruling that the agreement between the parties was unconscionable based on a lack of

consideration.9



              The circuit court also based its lack of consideration determination on

insufficiency of educational services. Specifically, the circuit court determined that the

enrollment agreement was unconscionable because “the agreement . . . was so one-sided

insofar as the [college] received the significant tuition from the [respondents] but

provided no educational . . . services in return.” This Court has not recognized the right of

a college student to bring an action for educational malpractice against a college or

university. While the respondents posit that a finding of lack of consideration based on

insufficient educational services is different from a claim for educational malpractice, we

fail to see the practical distinction in the context of this case. Further, the respondents did

not show that the college failed to provide the educational services set forth in the written



9
  With regard to the respondents’ claim of inducement by unconscionable conduct, this
Court has never recognized the existence of such a claim outside of W. Va. Code § 46A­
2-121, which we have found to be inapplicable to the instant facts. Rather, “we have
equated [inducement by unconscionable conduct in W. Va. Code § 46A-2-121] with
fraudulent conduct.” One Valley Bank of Oak Hill v. Bolen, 188 W. Va. 687, 691, 425
S.E.2d 829, 833 (1992) (footnote and citations omitted). As noted above, the circuit court
granted judgment as a matter of law to the college on the respondents’ fraud claim.


                                              14

enrollment agreement. Therefore, we conclude that the circuit court’s finding of a lack of

consideration based on insufficient educational services is error.



                     3. Equitable Claim for Fraudulent Inducement

               Finally, with regard to the respondents’ claim for fraudulent inducement,

the circuit court granted the college’s motion for judgment as a matter of law on the

respondents’ fraudulent inducement claim on the basis that the fraud claim was barred by

the applicable statute of limitation. Nevertheless, the circuit court sent a special

interrogatory to the jury “[o]n the defense of fraudulent inducement” which the jury

answered in the affirmative. The respondents assert in their brief to this Court that their

claim for fraud sought only equitable relief and therefore was subject to laches and not

the statute of limitations.




               This Court finds that the circuit court erred to the extent that it granted what

it characterized as equitable relief to the respondents on the basis of fraudulent

inducement. Because the circuit court granted judgment as a matter of law on the

respondents’ fraudulent inducement claim on the basis that the claim was time-barred, the

respondents did not have an equitable claim for fraudulent inducement.10 This Court has

held that “[a] court of equity is without jurisdiction to entertain a suit based on an alleged

10
  The respondents filed their complaint against the college approximately five and one-
half years after they graduated from the college.


                                              15

fraudulent misrepresentation to the prejudice of the complaining party, where the sole

relief sought therein is the recovery of damages. In such a case the remedy of the injured

party at law is plain, adequate and complete.” Syl. Pt. 2, Lake O’Woods v. Wilhelm, 126

W. Va. 447, 28 S.E.2d 915 (1944). Moreover, we held in syllabus point 1 of Wilt v. Crim,

87 W. Va. 626, 105 S.E. 812 (1921), that “[e]quity will not entertain a suit to recover

damages for a fraud which amounts to a tort remediable by an action at law for fraud and

deceit.”



             The respondents had an adequate remedy at law for fraudulent inducement

based on the alleged misrepresentations of job placement made by college

representatives. This Court has long recognized an action for fraudulent inducement as

follows:

                    Where one person induces another to enter into a
             contract by false representations which he is in a situation to
             know, and which it is his duty to know, are untrue, he, in
             contemplation of law, does know the statements to be untrue,
             and consequently they are held to be fraudulent, and the
             person injured has a remedy for the loss sustained by an
             action for damages. It is not indispensable to a recovery that
             the defendant actually knew them to be false.

Syl. pt. 1, Horton v. Tyree, 104 W. Va. 238, 139 S.E. 737 (1927). However, the circuit

court granted judgment as a matter of law to the college on the respondent’s fraudulent

inducement claim on the basis that the claim was time barred. Having failed to timely

seek their proper legal remedy for damages which was fraudulent inducement, the

respondents cannot now obtain damages for fraudulent inducement simply because the


                                           16

damages are characterized as equitable in nature. Therefore, to the extent that the circuit

court’s award of damages to the respondents was based on a finding of fraudulent

inducement, it is error.11



                                  IV. CONCLUSION

              For the foregoing reasons, this Court concludes that the circuit court erred

in granting relief to the respondents and denying the college’s motion for judgment as a

matter of law. Therefore, the July 20, 2011, amended judgment order of the Circuit Court

of Kanawha County is reversed, and this case is remanded for the entry of judgment as a

matter of law in favor of Mountain State College.

                                                                  Reversed and remanded.




11
   In its petition in this Court, the college requested, in the alternative, that this Court
reverse and remand for a new trial, and raised several assignments of error to support this
request. Because we reverse the circuit court’s denial of the college’s motion for
judgment as a matter of law, we do not find it necessary to address these remaining
assignments of error.


                                            17